DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:   The claim should end in a period, not a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, the language “said at least one pivotable linkage optionally comprising first and second parallel links, each link being pivotably coupled to the door assembly and to the seat or to a seat surround structure” does not clearly set forth metes and bounds for the claim because of the presence of the phrase “optionally.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al. (US 2004/0173327) in view of Boren (US 2014/0083012).  Regarding claim 1, Steel teaches a passenger area comprising at least one obstruction (Ob) and a door assembly (10), said door assembly comprising a base portion (22, 24 – see Figure 3A) and a door (12), wherein in a normal state (see Figure 3A) said door assembly is operable in a primary mode in which said door is movable with respect to the base portion between an open state and a closed state in which said door closes a gap that provides access to said at .
However, the Steel reference does not distinctly disclose a seat. Boren, in a similar field of endeavor, teaches a door which can be a pocket slider coupled with a vertical pivot axis for a second form of opening (see Figures 4 and 5) which is used in conjunction with a seating arrangement. It would have been obvious to one having ordinary skill in the art to modify the use of the Steel door to be in conjunction with a seating arrangement (like that of Boren) in order to provide privacy for a user.

Regarding claim 2, Steel further teaches wherein said door (12) is slidable with respect to the base portion (22, 24) between said open state and said closed state (slid horizontally into and out of 26).

Regarding claim 3, Steel further teaches wherein said door is slidable in a first axial direction between said open state and said closed state (see Figure 3A), and wherein said door assembly (10) is movable in said first axial direction between said access state and said normal state (see Figure 3B – normal state is the solid line and the access state is the dotted line – moveable in the left to right direction).

Regarding claim 4, Steel further teaches wherein said door assembly is movable away from said seat when moving from said normal state to said access state (see Figure 3B – item 12 moves away from Ob).

rearwardly and/or outwardly with respect to said seat when moving from said normal state to said access state (see Figure 3B).

Regarding claim 6, Steel further teaches wherein said door assembly is pivotable (around 20 and 30 – see Figure 3B) with respect to said seat between said normal state and said access state by means of at least one pivotable linkage.

Regarding claim 7, Steel further teaches wherein said door assembly is slidable with respect to said seat between said normal state and said access state by means of at least one sliding mechanism (see pocket door in Figures 3A and 3B).

Regarding claims 8 and 19, Steel further teaches wherein said door is configured to support a second mode of opening out of said closed state (dotted configuration in Figure 3B) that is different from said primary mode (sliding in and out of pocket door), said door being configured to support said second mode by being formed in first and second parts (14, 16) that are pivotably coupled together at a substantially vertical pivot joint (30) that is exposed from said base portion when said door is in said closed state (see Figure 3A), said first and second parts being pivotable with respect to each other at said joint about a substantially vertical axis (as in Figure 3B).

Regarding claim 10, Steel further teaches wherein said door (12) is slidable with respect to said base portion (22, 24) in a fore-and-aft direction between said open state and said closed state in said primary mode (see Figures 3A, 3B – door slides in a fore and aft direction into and out of the pocket door).

Regarding claim 11, it is described above what is disclosed by Steel in view of Boren; however, the references teach the door closing the gap between the bathroom and the cabin. The references do not distinctly the door closing the gap between two rows. The examiner notes that the door of Steel could easily be assembled such that it spans between two rows of seats rather than between a bathroom and the cabin as such is more of an intended use.
It would have been obvious to one having ordinary skill in the art to modify the location of the door to be between two rows in order to add privacy for the user.

Regarding claim 12, Steel further teaches wherein said base portion is panel-like in shape and provides a wall that is part of a seat surround structure (see Figures 3A and 3B).

Regarding claim 13, Steel further teaches wherein said base portion includes a compartment for housing said door when in said open state (see Figures 3A and 3B).

Regarding claim 18, Boren further teaches a door assembly release mechanism comprising a clamp that is operable into and out of a clamping state in which it holds the door assembly in a fixed position with respect to a shell structure and/or the respective seat (see item 450 of Boren).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al. (US 2004/0173327) in view of Boren (US 2014/0083012), as applied above and in further view of Goings et al. (US 2016/0144944).  Regarding claim 14, it is described above what is disclosed by Steel in view of Boren; however, the references do not distinctly disclose wherein the, or each, door assembly further .
Goings, in a similar field of endeavor, teaches wherein a door assembly further includes a first user-operable latch (78) operable to selectively prevent the respective door opening a second mode that is different from said primary mode (see Figure 6 and paragraphs [0094]-[0097]).  It would have been obvious to one having ordinary skill in the art to modify the doors of Steel to include the latch assembly of Goings in order to easily and more efficiently manipulate the door assembly.

Regarding claim 15, Goings further teaches wherein said first user-operable latch is configured not to prevent operation of said door in said primary mode (see paragraphs [0094]-[0097]).

Regarding claim 16, Goings further teaches wherein the, or each, door assembly includes a second user operable latch mechanism (186) that is operable to selectively retain the respective door in its open state (see paragraph [0097] - two handles contemplated; also see paragraphs [0111]-[0119] for another embodiment of the latch).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11084587. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘587 more narrowly claims the same subject matter of the instant claim 20.  The only difference between the claims is that claim 10 of ‘587 claims the door assembly is “located at a side of a respective seat” whereas the instant claim 20 does not require such a limitation.


Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636